In a proceeding pursuant to article 10 of the Family Court Act, the appeal is from an order of the Family Court, Rockland County (Mazzeo, J., on the disposition; Weiner, J., on the fact finding), dated June 11,1980, which, after a fact-finding hearing, determined, inter alia, that the child was sexually abused by her father. Order affirmed, without costs or disbursements. Testimony by witnesses relating the child’s previous statements alleging that her father had forced her to engage in acts of sexual intercourse with him were corroborated by admissions made by her father that he had committed the acts charged (see Family Ct Act, § 1012, suhd [e], par [iii]; § 1046, subd [a], par [vi]). The father’s subsequent denial of having committed the acts charged raised an issue of credibility that was resolved by the trier of facts, who had the opportunity to observe the witnesses before him and assess their credibility. We find no reason to disturb this finding on appeal. Accordingly, the charge of child abuse was proven by a preponderance of the evidence. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.